DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication fled on 10/29/2021. Claims 22 and 23 have been added. Claims 1-3, 5-8, and 15-23 are pending on this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 15, 16, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US20160379357) in view of Nair et al (US20020159053) and Wang et al (US20180374022).

one or more processors (201 in fig. 2) to cause the image processing apparatus to function as:
a determination unit configured to determine, based on an operation recognized from a captured moving image (para. [0010], [0041], acquires a plurality of images; the CPU 201 of the image processing apparatus 200 controls the imaging timing of the camera 105 which picks up an image of the work W), a change point of the moving image corresponding to a change of a stage, wherein a frame section is determined from the moving image by the determination of the change point (S33 and S37 in fig. 5, para. [0056], [0065], The image would be either a start frame or end frame which is interpreted to be a change point), and the frame section has a plurality of frames including a start frame and an end frame of the corresponding stage of the assembly operation (S37 in fig. 5, if the position changing has not finished (output “NO”), more new images are captured. In this case, there are a plurality of stages until the position changing has finished. Each new image is interpreted to be a start frame or end frame); 
a selection unit configured to select a frame section of the moving image that is to be inspected and corresponds to a stage based on the determination by the determination unit (S34 in fig. 5, para. [0057], calculates the relative position between the camera 105 and the work W, at the timing at which the image for inspection is acquired, in other words, at the time when making the camera 105 pick up the image of the work. It would be necessary to select the only image); and 


Takazawa fails to explicitly teach wherein the one or more images are of an assembling operation for a product, selecting frames to be inspected that correspond to a stage of the assembly operation, and performing an inspection on the product in a process of the assembling.
However Nair teaches an image processing apparatus (102, 112 in fig. 2) which obtains images of a product (para. [0025], The video source or camera 112 produces image data which comprises an image of the object 148) during an assembling operation (para. [0029], objects on the assembly line). Nair further teaches selecting frames to be inspected that correspond to a stage of the assembling operation (para. [0086], the user may view one or more sample images containing illumination lines that have various degrees of defects, and the user may select the image with the most defects that are still deemed acceptable or tolerable. Selection of the image may automatically result in the thresholds being generated from the minimum width and maximum curvature present in the selected image), and performing an inspection on the product in a process of the assembling (para. [0085], If the amount of thinning exceeds the thinning threshold set by the user, then a defect may be identified. In addition, the user may configure a change in orientation parameter or curvature parameter which is  
Therefore taking the combined teachings of Takazawa and Nair as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to incorporate the feature of Nair into the apparatus of Takazawa. The motivation to combine Nair and Takazawa would be to detect characteristics, abnormalities or defects in the object being inspected (para. [0008] of Nair), which would produce a higher quality product.

	Takazawa also fails to teach wherein the assembly operation is for a product by a worker. However Wang teaches determining a change point (para. [0096], As discussed above, the first set of edge devices 504-1, 504-2, 504-3, . . . 504-n identifies a product defect (or the server system 200 identifies the product defect). In some implementations, identification of a product defect triggers the second set of edge devices 506-1, 506-2, . . . 506-n to inspect a most recent gesture sequence of the robot 502 (or multiple prior gesture sequences of the robot 502) to determine if the robot 502 caused the product defect) of a moving image of stages of an assembly operation (para. [0098], In some implementations, capturing a gesture sequence of the robot 502 includes capturing multiple images (or recording a video) of the robot 502 performing the operation) for a product (408 in fig. 5) by a worker (502 in fig. 5, para. [0092], The 
Therefore taking the combined teachings of Takazawa and Wang as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to incorporate the feature of Wang into the apparatus of Takazawa. The motivation to combine Wang and Takazawa would be to determine if the robot 502 caused the product defect (para. [0096] of Wang). It is noted that the operator 502 may be a human operator (para. [0092] of Wang).


Regarding claim 2, the modified invention of Takazawa teaches an image processing apparatus wherein the selection unit selects a candidate area to be inspected from each of the selected frames (41 in fig. 4A, para. [0047] of Takazawa, inspection region).


Regarding claim 3, the modified invention of Takazawa teaches an image processing apparatus wherein the determination unit determines one or both of the start frame and the end frame for each of the plurality of stages of the assembling (para. [0041] of Takazawa, the CPU 201 of the image processing apparatus 200 controls the imaging timing of the camera 105 which picks up an image of the work W. The image would be either a start frame or end frame), and 



Regarding claim 5, the modified invention of Takazawa teaches an image processing apparatus wherein the selection unit determines a presence or absence of a shield in each of candidate areas to be inspected (para. [0047] of Takazawa, set even regions which overlap each other), and selects an area image showing less of the shield as an inspection target (para. [0048] of Takazawa).


Regarding claim 8, the limitations have been analyzed and rejected with respect to claim 1.


Regarding claim 15, the modified invention of Takazawa teaches an image processing method wherein the determination is made while the assembling operation of the product is in progress (para. [0041] of Takazawa, it would be necessary for the work W to be moved during a change point and therefore while in progress) and 
wherein the inspection is performed (S36 in fig. 5 of Takazawa) while the assembling operation of the product is in progress (S37 in fig. 7 of Takazawa returns to step S33 which implies that the steps are still in progress).


Regarding claim 16, the modified invention of Takazawa teaches an image processing wherein the determination is made before completion of the assembling operation of the product (para. [0041] of Takazawa, it would be necessary for the work W to be moved during a change point and therefore while in progress), and 
wherein the inspection is performed (S36 in fig. 5 of Takazawa) before completion of the assembling operation of the product (S37 in fig. 7 of Takazawa returns to step S33 which implies that the steps are still in progress).





	Regarding claim 22, the modified invention of Takazawa teaches an image processing apparatus wherein the moving image includes a plurality of section frames (para. [0098] of Wang, In some implementations, capturing a gesture sequence of the robot 502 includes capturing multiple images (or recording a video) of the robot 502 performing the operation).


Regarding claim 23, the modified invention of Takazawa teaches an image processing apparatus wherein the moving image includes a plurality of change points (para. [0096] of Wang).


Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US20160379357), Nair et al (US20020159053) and Wang et al (US20180374022) in view of Tanaka et al (US10572993).
Regarding claim 6, the modified invention of Takazawa fails to teach an image processing apparatus wherein the selection unit further includes a notification unit configured to make a notification in a case where there is no image selected as an inspection target.
However Tanaka teaches providing a notification in a case where there is no image selected as an inspection target (claim 1, prompting a user to select, out of the plurality of abnormality candidate areas, abnormality candidate areas representing 
Therefore taking the combined teachings of Takazawa, Wang and Nair with Tanaka as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to incorporate the feature of Tanaka into the apparatus of Takazawa, Wang and Nair. The motivation to combine Tanaka, Wang, Nair and Takazawa would be to suppress erroneous detection of a portion that is statistically abnormal but is not a defect to be detected and obtain sufficient inspection accuracy (col. 7 line 66 – col. 8 line 2 of Tanaka).


Regarding claim 17, the modified invention of Takazawa fails to teach an image processing wherein the determination is made through machine learning.
However Tanaka teaches wherein the determination is made through machine learning (col. 1 lines 30-31).
Therefore taking the combined teachings of Takazawa, Wang and Nair with Tanaka as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to incorporate the feature of Tanaka into the apparatus of Takazawa, Wang and Nair. The motivation to combine Tanaka, Wang, Nair and Takazawa would be to suppress erroneous detection of a portion that is statistically abnormal but is not a defect to be detected and obtain sufficient inspection accuracy (col. 7 line 66 – col. 8 line 2 of Tanaka).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US20160379357), Nair et al (US20020159053) and Wang et al (US20180374022) in view of Mahuna (US9651499).
Regarding claim 7, the modified invention of Takazawa fails to teach an image processing apparatus further comprising an imaging control unit configured to control an imaging apparatus to change a frame rate based on a result of the determination by the determination unit.
However Mahuna teaches changing a frame rate (col. 3 lines 22-26) based on a result of a determination (col. 2 line 65 – col. 3 line 2, the event is triggered).
Therefore taking the combined teachings of Takazawa, Wang and Nair with Mahuna as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to incorporate the feature of Mahuna into the apparatus of Takazawa, Wang and Nair. The motivation to combine Mahuna, Wang, Nair and Takazawa would be to afford a user substantial flexibility to customizer trigger criteria to a specific vison system task (col. 2 lines 54-58 of Mahuna) with reduced processor overhead (col. 3 lines 26-27 of Mahuna).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US20160379357), Nair et al (US20020159053) and Wang et al (US20180374022) in view of Diamond (US20190219507).
Regarding claim 18, the modified invention of Takazawa fails to teach an image processing method wherein the inspection is performed through machine learning.
However Diamond teaches wherein inspection is performed through machine learning (para. [0046], artificial neural networks are used to enable the system to train itself to automatically detect regions of interest, such as a fault or defect, that are distinguishable from the general background of the difference image).
Therefore taking the combined teachings of Takazawa, Wang and Nair with Diamond as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to incorporate the feature of Diamond into the apparatus of Takazawa, Wang and Nair. The motivation to combine Diamond, Wang, Nair and Takazawa would be to detect defects automatically and improve accuracy of automatic detection (para. [0046] of Diamond).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US20160379357), Nair et al (US20020159053) and Wang et al (US20180374022) in view of Telleria et al (US20180283018).
Regarding claim 19, the modified invention of Takazawa fails to teach an image processing method wherein a stage of the assembling operation is screw fastening.
However Telleria teaches identifying a work type as a screw fastening (para. [0071], An inspection system can also be used to check that the fasteners 460 (e.g., 
Therefore taking the combined teachings of Takazawa, Wang and Nair with Telleria as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to incorporate the step of Telleria into the method of Takazawa, Wang and Nair. The motivation to combine Telleria, Wang, Nair and Takazawa would be to ensure quality installation is achieved (para. [0071] of Telleria).


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US20160379357), Nair et al (US20020159053) and Wang et al (US20180374022) in view of Vaniglia et al (US20190283351).
Regarding claim 21, the modified invention of Nair fails to teach an image processing apparatus further comprising a notification unit configured to, in a case where the inspection unit has found a defect in an assembling operation at a stage corresponding to the selected frames, make a notification of the defect before the assembling operation for the product is completed.
However Vaniglia teaches a notification unit (para. [0085], real-time alert would require a notification unit) configured to make a notification of a product defect (para. [0085], the real-time alert of a problem in the process/station of bead formation) before the assembling operation for the product is completed (para. [0084], the reject of defective carcass sleeves at an early production step (as compared to the reject of a complete green tyre or even a finished tyre)). It is noted that the system of Nair is used 
Therefore taking the combined teachings of Takazawa, Wang and Nair with Vaniglia as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to incorporate the feature of Vaniglia into the system of Takazawa, Wang and Nair. The motivation to combine Vaniglia, Wang, Nair and Takazawa would be to solve problems before said problem determines the production of a series of defective carcass sleeves/tyres (para. [0085] of Nair) and optimize the spaces and/or the overall times of production (para. [0088] of Nair).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663